FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 11, 2020




In the Court of Appeals of Georgia
 A19A2433. SUTTON v. THE STATE.

      MARKLE, Judge.

      Following a jury trial, Melvin Andrew Sutton was convicted of aggravated

assault (OCGA § 16-5-21). Sutton appeals from his conviction and the denial of his

motion for new trial, challenging the sufficiency of the evidence, and contending that

his trial counsel rendered ineffective assistance by failing to (1) conduct a reasonable

investigation and adequately interview witnesses, (2) object to the testimony of an

unsworn witness, and (3) introduce certain exculpatory evidence. Finding no error,

we affirm.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U.

S. 307 (99 SCt 2781, 61 LE2d 560) (1979), the evidence shows that, upon returning

home after running errands with their son, Sutton and the victim argued in their front
yard. Sutton began hitting the victim and strangled her. She fell back into her van, and

he continued to strangle her until she passed out. Their son attempted to intervene

because it appeared that the victim could not breathe and had stopped moving; but he

was unsuccessful, and Sutton began choking the victim again. The victim honked the

horn to try to draw attention to the situation, managed to fight Sutton off, and was

able to escape with her son and call 9-1-1. She met the police at a nearby parking lot,

and she and her son gave statements. The responding officer observed that the victim

had red marks and scratches on her neck, as if someone had choked her, and that one

of her teeth had been knocked out. The officer took photographs of her injuries, and

these were admitted at trial and published to the jury. After Sutton was arrested, the

victim signed an affidavit not to prosecute because she was too frightened to testify

against Sutton. Nevertheless, the victim testified at trial.

      The jury convicted Sutton of aggravated assault. Sutton filed a motion for new

trial, as amended, contending that the evidence did not support the verdict, and that

he received ineffective assistance of counsel on a number of grounds, including those

raised before this Court. Following a hearing, the trial court denied the motion, and

this appeal followed.



                                           2
      1. Sutton first argues that the evidence was insufficient to support his

conviction for aggravated assault because the State failed to prove the necessary

element that he used his hands as a deadly weapon. We disagree.

      On appeal from a criminal conviction, we view the evidence in the light
      most favorable to the jury’s verdict, and the defendant is no longer
      presumed innocent. Thus, in evaluating the sufficiency of the evidence,
      we do not assess witness credibility or weigh the evidence, but only
      determine if the evidence was sufficient for a rational trier of fact to find
      the defendant guilty of the charged offenses beyond a reasonable doubt.
      And the verdict will be upheld so long as there is some competent
      evidence, even though contradicted, to support each fact necessary to
      make out the State’s case.

(Citations and punctuation omitted.) Johnson v. State, 351 Ga. App. 690, 692 (832

SE2d 676) (2019).

      Turning to the specific charge as set forth in the indictment, OCGA § 16-5-

21(a) (3) provides that “[a] person commits the offense of aggravated assault when

he . . . assaults . . . [w]ith any object, device, or instrument which, when used

offensively against a person, is likely to or actually does result in strangulation[.]”

Strangulation is defined as “impeding the normal breathing or circulation of blood of

another person by applying pressure to the throat or neck of such person or by

obstructing the nose and mouth of such person.” OCGA § 16-5-19 (11).



                                           3
      Sutton points to the absence of evidence of bruising, broken bones, or

abrasions suffered by the victim, and notes that no medical or dental records were

introduced at trial. Sutton disregards the officer’s testimony to the contrary: that he

observed abrasions on the victim’s leg, and on her neck. Moreover, Sutton overlooks

the necessary element of strangulation as set forth in the plain language of OCGA §§

16-5-21(a) (3) and 16-5-19 (11), as well as in the indictment.1 See Ledbetter v. State,

349 Ga. App. 154, 157 (1) (825 SE2d 530) (2019) (“[W]hen the language of a statute

is plain and susceptible of only one natural and reasonable construction, courts must

construe the statute accordingly.”) (citations and punctuation omitted).

      Here, there is ample evidence that Sutton strangled the victim, as defined by

OCGA § 16-5-19 (11). The victim testified that Sutton put his hands around her neck,

that she could not breathe, and that the pressure caused her to pass out,2 as well as to

      1
        It appears that Sutton relies on the wrong subsection of the aggravated assault
statute. He focuses on OCGA § 16-5-21(a) (2), involving a deadly weapon, rather
than subpart (a) (3), involving strangulation, which is consistent with the language
in the indictment.

      2
        The officer testified that the victim reported that she had begun to lose
consciousness, but had not actually lost consciousness as a result of Sutton’s acts. To
the extent that there was conflicting testimony as to whether the victim actually
passed out, that was for the jury to resolve. Graham v. State, 301 Ga. 675, 677 (1)
(804 SE2d 113) (2017) (“[I]t is the role of the jury to resolve conflicts in the evidence

                                           4
clench her teeth so tightly that it broke one of the teeth on her denture plate. Both the

victim’s son and the responding officer corroborated her testimony. And, the jury was

able to view the photographs of the victim’s neck. Thus, there is some competent

evidence to satisfy the strangulation element of the aggravated assault charge. OCGA

§ 16-5-21(a) (3); see Johnson, 351 Ga. App. at 692.

      2. Sutton next argues that trial counsel rendered ineffective assistance by

failing to (1) conduct a reasonable investigation and adequately interview witnesses,

(2) object to the testimony of an unsworn witness, and (3) introduce certain

exculpatory evidence.3 We disagree.

      To succeed on a claim that counsel was constitutionally ineffective,
      [Sutton] must show both that his attorney’s performance was deficient,
      and that he was prejudiced as a result. Strickland v. Washington, 466 U.
      S. 668, 687 (III) (104 SCt 2052, 80 LE2d 674) (1984). Under the first
      prong of this test, counsel’s performance will be found deficient only if
      it was objectively unreasonable under the circumstances and in light of
      prevailing professional norms. And under the second prong, prejudice


and to determine the credibility of witnesses, and the resolution of such conflicts
adversely to the defendant does not render the evidence insufficient.”) (citation and
punctuation omitted).

      3
         In his appellate brief, Sutton makes a passing reference to trial counsel’s
failure to move for directed verdict. But this ground is not enumerated as error and
Sutton makes no argument in this regard; therefore, he has abandoned this claim. See
Williams v. State, 306 Ga. 365, 366 (828 SE2d 360) (2019).

                                           5
      is demonstrated only where there is a reasonable probability that, absent
      counsel’s errors, the result of the trial would have been different. A
      “reasonable probability” is defined as a probability sufficient to
      undermine confidence in the outcome. Failure to satisfy either prong of
      the Strickland test is sufficient to defeat a claim of ineffective assistance,
      and it is not incumbent upon this Court to examine the other prong. And
      although both the performance and prejudice components of an
      ineffectiveness inquiry involve mixed questions of law and fact, a trial
      court’s factual findings made in the course of deciding an ineffective
      assistance of counsel claim will be affirmed by the reviewing court
      unless clearly erroneous.

(Citations and punctuation omitted.) Green v. State, 302 Ga. 816, 817-818 (2) (809

SE2d 738) (2018). Bearing these principles in mind, we address each of Sutton’s

claims of ineffective assistance of counsel in turn, finding no merit to them.

      (a) Sutton first argues that his trial counsel rendered ineffective assistance by

failing to conduct a reasonable investigation and to thoroughly interview witnesses.

Specifically, Sutton takes issue with trial counsel’s failure to interview the responding

officer, his probation officer, the victim, and potential character witnesses. We are not

persuaded.

      “It is trial counsel’s obligation to conduct a reasonable and thorough pretrial

investigation, including locating and interviewing potential witnesses.” (Citations

omitted.) State v. Walker, 327 Ga. App. 304, 307 (758 SE2d 836) (2014).



                                            6
      Pretermitting whether trial counsel’s performance was deficient in this regard,4

Sutton cannot show he was prejudiced by any such deficiency. “To show prejudice

on a claim that trial counsel failed to adequately investigate the case, [Sutton] had to

at least make a proffer as to what additional investigation would have uncovered, and

not merely speculate that such information exists and would have made a difference.”

Lupoe v. State, 300 Ga. 233, 241 (2) (b) (794 SE2d 67) (2016). However, at the

motion for new trial hearing, Sutton made no proffer of what these potential witnesses

would have said. He has thus failed to show that the outcome of the trial would have

been different, and cannot satisfy the prejudice prong of Strickland. Id.; Colbert v.

State, 345 Ga. App. 554, 556-557 (2) (813 SE2d 777) (2018).

      (b) Sutton next claims that trial counsel was ineffective because he failed to

object to the victim’s son’s unsworn testimony. We disagree.

      At trial, the victim’s son, who was eleven at the time, was asked by the

prosecutor if he knew the difference between the truth and a lie, and if he swore to tell

the truth, to which he responded in the affirmative. Pretermitting whether this

      4
        At the motion for new trial hearing, Sutton’s trial counsel testified that he sent
an investigator to speak with the victim and her son, but she refused; that he spoke
with family members at Sutton’s request, regarding the character of the victim, but
they did not appear for trial; and that he spoke to the probation officer, but that he and
Sutton agreed not to call her because her testimony could harm his case.

                                            7
colloquy was sufficient to constitute sworn testimony pursuant to OCGA §§ 24-6-603

and 17-8-52,5 Sutton has not shown that he was prejudiced by trial counsel’s failure

to object to the manner in which the son was sworn or to his subsequent testimony.

      Here, the victim alone provided strong, if not overwhelming, evidence of

Sutton’s guilt.6 And, although her son was the only eyewitness to the altercation, both

his testimony and that of the responding officer confirmed the victim’s testimony.

Moreover, the son’s testimony was cumulative of the victim’s properly admitted

testimony in all respects. Sutton thus cannot show that there was a reasonable

probability that the outcome of the trial would have been different had trial counsel

objected to the son’s testimony. See Wilson v. State, 297 Ga. 86, 88 (2) (772 SE2d

689) (2015) (“The failure of trial counsel to object to such cumulative evidence does

not support a claim of ineffective assistance of counsel.”) (citation omitted).

      5
         OCGA § 24-6-603 requires every witness to swear an oath to tell the truth
prior to testifying, and further provides, “in all criminal proceedings in which a child
was a victim of or witness to any crime, the child shall be competent to testify, and
the child’s credibility shall be determined as provided in this chapter.” OCGA §
24-6-603 (b). OCGA § 17-8-52 sets forth the oath to be administered to witnesses in
criminal proceedings.
      6
         In Georgia, there is no requirement that the victim’s testimony be
corroborated. See Thomas v. State, 282 Ga. App. 522, 523 (1) (639 SE2d 531) (2006)
(“Only in felony cases where the single witness is an accomplice does the law require
corroboration to sustain the verdict.”) (citation omitted).

                                           8
      (c) Finally, Sutton contends that his trial counsel was ineffective for failing to

submit to the jury the entire affidavit not to prosecute, and to seek to admit into

evidence the responding officer’s dashcam video and the 9-1-1 recording. Because

Sutton has not shown that his trial counsel’s performance was deficient with respect

to these omissions, we disagree.

      We have explained that

      [a]n attorney’s decisions on . . . what evidence to introduce, and which
      defenses to pursue are matters of trial tactics that do not amount to
      ineffective assistance of counsel. Such tactical decisions provide no
      grounds for reversal unless they are so patently unreasonable that no
      competent attorney would have chosen them.

(Citation and punctuation omitted.) King v. State, 320 Ga. App. 90, 96 (4) (b) (739

SE2d 654) (2013); see also Johnson v. State, 290 Ga. App. 255, 257 (1) (659 SE2d

638) (2008) (“trial strategy and tactics do not establish ineffective assistance.”)

(citation and punctuation omitted). And, in order to show that counsel’s performance

was deficient,

      the defendant must overcome the strong presumption that counsel’s
      performance fell within a wide range of reasonable professional
      conduct, and that counsel’s decisions were made in the exercise of
      reasonable professional judgment. The reasonableness of counsel’s
      conduct is examined from counsel’s perspective at the time of trial and
      under the particular circumstances of the case.


                                          9
(Citations and punctuation omitted.) Peterson v. State, 282 Ga. 286, 290 (4) (647

SE2d 592) (2007).

       With regard to the victim’s affidavit not to prosecute, Sutton does not challenge

trial counsel’s failure to interpose an objection to the trial court’s ruling that the

affidavit would not go out with the jury during its deliberations under the continuing

witness rule because it was testimonial in nature. Rather, he challenges trial counsel’s

decision not to have the victim read the affidavit from the stand or to otherwise

present it to the jury in full. First, we note that Sutton’s trial counsel testified at the

motion for new trial hearing that he had presented the affidavit to the jury. And, the

record shows that the affidavit was admitted into evidence. Furthermore, it was

undisputed at trial that the victim had signed the affidavit, and did so voluntarily. On

this record, we cannot say that trial counsel’s strategy and tactics were unreasonable.

See Peterson, 282 Ga. at 290 (4).

       With regard to the officer’s dashcam video and the 9-1-1 recording, Sutton’s

trial counsel testified that he opted not to introduce these recordings because, in his

opinion, they would harm Sutton’s case. Indeed, the responding officer testified that

the victim and her son were very upset, and appeared traumatized, when they arrived

at the parking lot shortly after calling 9-1-1. To the extent that the recordings would

                                            10
have memorialized the victim’s and her son’s demeanor, we cannot say that trial

counsel’s decision to withhold them from the jury’s consideration was unreasonable.

See Whatley v. State, 342 Ga. App. 796, 799 (3) (805 SE2d 599) (2017) (“As a

general rule, matters of reasonable tactics and strategy, whether wise or unwise, do

not amount to ineffective assistance of counsel.”) (citation and punctuation omitted).

Sutton has, therefore, failed to carry his burden to show he received ineffective

assistance of trial counsel.

      For all these reasons, we affirm Sutton’s conviction and the trial court’s denial

of his motion for new trial.

      Judgment affirmed. Doyle, P. J., and Coomer, J., concur.




                                         11